UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the quarterly period ended September 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934FOR THE TRANSITION PERIOD FROM TO Commission file number: 333-141315 TIAA-CREF U.S. REAL ESTATE FUND I, L.P. (Exact name of registrant as specified in its charter) DELAWARE(State or other jurisdiction ofincorporation or organization) 20-8384359(I.R.S. Employer Identification No.) C/O TEACHERS INSURANCE ANDANNUITY ASSOCIATION OF AMERICA, NEW YORK 10017-3206(Address of principal executive offices, including zip code) Registrants telephone number, including area code: (212) 490-9000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES S NO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Smaller Reporting Company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £ NO S PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. INDEX TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTSTIAA-CREF U.S. REAL ESTATE FUND I, L.P.SEPTEMBER 30, 2008 Page Consolidated Statements of Assets and Liabilities 3 Consolidated Statements of Operations 4 Consolidated Statements of Changes in Net Assets 5 Consolidated Statement of Cash Flows 6 Notes to the Consolidated Financial Statements 7 2 TIAA-CREF U.S. REAL ESTATE FUND I, L.P.CONSOLIDATED STATEMENTS OF ASSETS AND LIABILITIES September 30,2008 December 31,2007 (Unaudited) ASSETS TOTAL INVESTMENTS $  $  Cash 254,135 1,613 Deferred offering costs (Note 3) 986,463  Other assets 39  TOTAL ASSETS 1,240,637 1,613 LIABILITIES Due to Related Party (Note 3) 32,873 1,513 Accounts payable and accrued expenses 142,168  TOTAL LIABILITIES 175,041 1,513 NET ASSETS Initial Limited Partner 1,064,606 100 General Partner 990  TOTAL NET ASSETS $ 1,065,596 $ 100 NUMBER OF UNITS OUTSTANDING (Notes 1 and 4) 1,546.1  NET ASSET VALUE, PER UNIT $ 689.22 $  See Accompanying Notes to the Consolidated Financial Statements 3 TIAA-CREF U.S. REAL ESTATE FUND I, L.P.CONSOLIDATED STATEMENTS OF OPERATIONS(Unaudited) For the ThreeMonths EndedSeptember 30, 2008 For the NineMonths EndedSeptember 30, 2008 INVESTMENT INCOME Interest Income $ 252 $ 252 TOTAL INCOME 252 252 EXPENSES Professional fees 40,522 118,706 Custodian and transfer agent fees 19,797 45,609 Shareholder service costs 4,850 17,555 Commitment fees (Note 3) 6,319 13,888 Other operating expenses 526 2,247 Bank fees 1,293 2,857 Investment fees 8,738 9,204 Organizational costs (Note 3)  263,537 TOTAL EXPENSES 82,045 473,603 NET INVESTMENT LOSS BEFORE ASSET MANAGEMENT FEES (81,793 ) (473,351 ) Asset management fees (Note 3) 3,406 7,153 NET INVESTMENT LOSS (85,199 ) (480,504 ) NET DECREASE IN NET ASSETSRESULTING FROM OPERATIONS $ (85,199 ) $ (480,504 ) See Accompanying Notes to the Consolidated Financial Statements 4 TIAA-CREF U.S. REAL ESTATE FUND I, L.P.CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS(Unaudited) GeneralPartner LimitedPartner Total NET ASSETSFEBRUARY 2, 2007 (INCEPTION) $  $  $  Capital contributions  100 100 NET ASSETSDECEMBER 31, 2007  100 100 Capital contributions 1,000  1,000 Loss allocation (5 ) (265,703 ) (265,708 ) NET ASSETSMARCH 31, 2008 995 (265,603 ) (264,608 ) Capital contributions  1,275,000 1,275,000 Loss allocation (3 ) (129,594 ) (129,597 ) NET ASSETSJUNE 30, 2008 992 879,803 880,795 Capital contributions  270,000 270,000 Loss allocation (2 ) (85,197 ) (85,199 ) NET ASSETSSEPTEMBER 30, 2008 $ 990 $ 1,064,606 $ 1,065,596 See Accompanying Notes to the Consolidated Financial Statements 5 TIAA-CREF U.S. REAL ESTATE FUND I, L.P.CONSOLIDATED STATEMENT OF CASH FLOWS(Unaudited) For the NineMonths EndedSeptember 30,2008 CASH FLOWS FROM OPERATING ACTIVITIES Net decrease in net assets resulting from operations $ (480,504 ) Adjustments to reconcile net decrease in net assets resulting from operations to net cash used in operating activities: Increase in other assets: Deferred offering costs (986,463 ) Other Assets (39 ) Increase in operating liabilities: Due to Related Party 31,360 Accounts payable and accrued expenses 142,168 NET CASH USED IN OPERATING ACTIVITIES (1,293,478 ) CASH FLOWS FROM FINANCING ACTIVITIES Capital contributions 1,546,000 NET CASH PROVIDED BY FINANCING ACTIVITIES 1,546,000 NET INCREASE IN CASH 252,522 CASH Beginning of period 1,613 End of period $ 254,135 See Accompanying Notes to the Consolidated Financial Statements 6 TIAA-CREF U.S. REAL ESTATE FUND I, L.P.NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Note 1Organization TIAA-CREF U.S. Real Estate Fund I, L.P. (the Fund) was organized as a limited partnership on February2, 2007 under the laws of the state of Delaware. The Fund is a closed-end fund, which is designed to invest primarily in a diversified portfolio of high quality core real estate assets. The date for the dissolution of the Fund will be the end of the seventh year following the termination of the offering period, unless the Funds general partner, in its sole discretion, elects to make up to three extensions of one year each. Under certain limited circumstances, the Fund may be dissolved sooner. The Fund has established a new investment vehicle, and its planned principal operations have recently commenced, including its offering of partnership units to the public. As of September 30, 2008, and as of the date of this report, the Fund has not acquired real estate properties or any real estate related investments, nor has the Fund committed to acquire any real estate related investments. The initial limited partner investment of $100 was made in February 2007 by Teachers Insurance and Annuity Association of America (TIAA). The Fund currently has one general partner (described below) and owns 100% of the interests of TIAA-CREF USREF I REIT, LLC, a Delaware limited liability company, which was formed on February 2, 2007 (the REIT subsidiary). The REIT subsidiary currently holds no real estate or real estate related assets. In addition, the Fund may form one or more other subsidiaries to hold real estate and real estate related investments, and the Fund may possibly hold real estate and real estate related assets directly. The Fund intends to operate the REIT subsidiary such that the REIT subsidiary will satisfy the requirements allowing it to qualify as a real estate investment trust (REIT) under the terms of the Internal Revenue Code of 1986, as amended (the Code). TIAA-CREF USREF I GP, LLC, a Delaware limited liability company formed on February 2, 2007 and an indirect, wholly owned subsidiary of TIAA (the General Partner), has ultimate responsibility for oversight and policy-making with respect to the Fund and its subsidiaries. The General Partner has appointed Teachers Advisors, Inc., a registered investment adviser with the Securities and Exchange Commission (the SEC), to act as the asset manager (the Asset Manager), providing asset and investment management services to the Fund. The Asset Manager is an indirect, wholly owned subsidiary of TIAA. The Fund intends to sell up to $300,000,000 worth of units of limited partnership interests to the public in an offering registered under the Securities Act of 1933, as amended. In addition, TIAA has irrevocably committed to make up to a $50,000,000 contribution to the Fund to acquire units of limited partnership interest. On March 14, 2008, the Funds Registration Statement on Form S-11 (SEC File No. 333-141315) (the Registration Statement), on which the offering of limited partnership interests has been registered, was declared effective by the SEC. The proceeds of TIAAs contributions (when and as called) are currently available for use by the Fund to purchase real estate and real estate related investments, and for any other purpose permitted under the Funds Amended and Restated Limited Partnership Agreement, dated as of March 14, 2008 (the Partnership Agreement), including to pay expenses (including organizational expenses) incurred by the Fund. TIAAs units do not have voting rights for certain partnership matters but otherwise generally have the same rights as that of all other limited partners. In November 2007, and as contemplated in the Partnership Agreement, the General Partner agreed to make a capital contribution to the Fund equal to $1,000 in exchange for one unit of limited partnership interest. During the nine months ended September 30, 2008, the General Partner made the $1,000 capital contribution described above and TIAA has contributed $1,545,000 to the Fund in its capacity as a limited partner. The Asset Manager will provide all asset and investment management services to the Fund, including asset selection, portfolio management, real estate and capital markets research, acquisition, disposition, development, financing, asset management, financial management and investor services in accordance with the Funds investment objectives, policies, guidelines, strategy and limitations. These services are provided by employees and executives of TIAA under a separate service arrangement between the Asset Manager and TIAA. 7 Teachers Personal Investors Services, Inc. (TPIS), a registered broker-dealer and an affiliate of TIAA, the General Partner and the Asset Manager (the Broker-Dealer), serves as the distributing broker-dealer in the offering of units, and such units are offered on a best efforts basis, which means generally that the Broker-Dealer is required to use only its best efforts to sell the units, and it has no firm commitment or obligation to purchase any of the units. As of September 30, 2008, unit holders of the Fund and their respective percentage interests (the Percentage Interests) and units held are as follows. Units held are shown based on capital actually contributed to the Fund. For a more detailed discussion on the number of interests in the Fund held by the investors, see Note4. CapitalCommitment CapitalContributions PercentageInterests Units General Partner $ 1,000 $ 1,000 0.002 % 1.0 Limited Partner: TIAA (affiliated) 50,000,000 1,545,100 (1) 99.998 % 1,545.1 Total $ 50,001,000 $ 1,546,100 100.000 % 1,546.1 (1) Capital contributions from TIAA consisted of the $100 initial contribution in February 2007 and an aggregate of $1,545,000 in contributions pursuant to its $50 million limited partner commitment. The offering of units of limited partnership interests will terminate not later than September 14, 2009, or such later date as may be determined by the General Partner and TPIS, in their sole discretion. In no event will the offering extend beyond March 14, 2010 (two years from the date of the Funds prospectus, dated March14, 2008, relating to such offering). If subscriptions for at least 150,000 units from public investors are not received and accepted by the Fund by the termination of the offering, no units will be sold to the public. Units purchased by TIAA and its affiliates will not be counted for purposes of determining whether the minimum number of units has been sold. Note 2Significant Policies Basis of Presentation: In June 2007, the Accounting Standards Executive Committee (AcSEC) of the American Institute of Certified Public Accountants (AICPA) issued Statement of Position (SOP) 07-1,  Clarification of the Scope of the Audit and Accounting Guide, Investment Companies, and Accounting by Parent Companies and Equity Method Investors for Investments in Investment Companies . The SOP 07-1 clarified which entities were required to apply the provisions of the Investment Companies Audit and Accounting Guide (Guide) and provided guidance on accounting by parent companies and equity method investors for investments in investment companies. Management performed an analysis of the requirements of SOP 07-1 and accordingly, the Fund early adopted SOP 07-1 effective as of the Funds inception date and has applied the provisions of the Guide which, among other things, require that investments are reported at fair value in the Funds financial statements. In February 2008, the Financial Accounting Standards Board (FASB) issued a Staff Position indefinitely deferring the effective date of SOP 07-1. The deferral applied to entities that had not already adopted SOP 07-1. Additional required disclosures under the Guide will be made as the Fund makes investments and as applicable. Principles of Consolidation: The accompanying consolidated financial statements include the accounts of the Fund and all entities in which the Fund has a controlling interest. All intercompany accounts and transactions have been eliminated in consolidation. Basis of Accounting: The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of the consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses. The information reflects all adjustments which, in the opinion of management, are necessary for a fair statement of the results for the period presented. All such adjustments are of a normal, recurring nature. Actual results may vary from those estimates. The following is a summary of the significant accounting policies which are consistently followed by the Fund. 8 The Fund expects to record investments and related mortgage loans payable, if any, at fair value. Fair value is based upon quoted market prices, where available. If listed prices or quotes are not available, fair value is based upon vendor-provided, evaluated prices or internally-developed models that primarily use market-based or independently-sourced market data, including interest rate yield curves, market spreads, and currency rates. Valuation adjustments may be made to reflect credit quality, the Funds creditworthiness, liquidity, and other observable and unobservable data that are applied consistently over time. Effective January 1, 2008, the Fund adopted the provisions of FASB Statement No. 157,  Fair Value Measurements  and will apply the appropriate disclosures as the Fund acquires investments. The methods described above are considered to produce a fair value calculation that represents a good faith estimate as to what an unaffiliated party in the market place would pay to purchase the asset or would receive to transfer the liability. Since fair value calculations involve significant professional judgment in the application of both observable and unobservable attributes, actual realizable values or future fair values may differ from amounts reported. Cash: Cash represents cash on deposit in banks and other financial institutions. Deferred Offering Costs: Deferred offering costs represent costs associated with the preparation of the initial registration statement and qualification of the offering in all applicable jurisdictions, typesetting and printing of the prospectus, federal and state registration fees and tax opinion fees, and will be charged to partners capital accounts upon the sale of the units. Income and Expense Recognition: Interest income is recognized on an accrual basis as earned. Expenses are recognized as incurred. Investment Fee: An investment fee will be paid at the close of the offering period to a limited partner investor (including TIAA) who was admitted at or before the initial closing of public investors and who makes one or more capital contributions during the public offering and before the end of the offering period. The cash payment from the Fund will be equal to the product of (i) the amount of each such capital contribution, multiplied by (ii) a rate initially equal to the average London Interbank Offered Rate for the preceding 30 days, minus 0.25% per annum, multiplied by (iii) a fraction (x) the numerator of which is the number of days from the day after such capital contribution is made through the end of the fiscal quarter in which this offering terminates, and (y) the denominator is 365. The rate on which the calculation is based may be modified prospectively at the end of any fiscal quarter in the sole discretion of the General Partner. Federal Income Taxes: The Fund is treated as a partnership and not as a corporation for U.S. federal income tax purposes. The Fund will not pay U.S. federal income tax. Instead, each partner will be required to report on its U.S. federal income tax return its distributive share of the Funds income or gain, whether or not it receives any actual distribution of money or property from the Fund during the taxable year. The REIT subsidiary expects to make elections to be taxed as a REIT under Sections 856 through 860 of the Code and is required to distribute 90% of its taxable income to its shareholders to maintain its status as a REIT. If the REIT subsidiary fails to qualify as a REIT, it will be subject to federal income tax. Note 3Related Party Transactions Under the terms of the Partnership Agreement, the Fund is obligated to pay organizational costs incurred in the creation of the Fund, General Partner, and the REIT subsidiary, up to $1,250,000 in the aggregate. These costs can be paid directly by the Fund or may be reimbursed by the Fund to the General Partner, Asset Manager or their affiliates. Any amount of organizational costs in excess of $1,250,000 will be borne by the Asset Manager. Organizational costs fall into one of two categories. Certain organizational costs, including costs associated with preparing the initial registration statement and qualification of the offering in all applicable jurisdictions, typesetting and printing of the prospectus, federal and state registration fees and tax opinion fees are classified as offering costs and will be accumulated until the offering period has closed. Upon the sale of the units to the public, all such costs will be charged to partners capital accounts. All other organizational costs that are not deemed offering costs (as they do not fall into the categories specified above) were accumulated until the commencement of the offering, which occurred on March 14, 2008, and at such time, all such costs were expensed. Prior to December 31, 2007, the Asset Manager, General Partner or their affiliates had incurred amounts in excess of the $1,250,000 for organizational, offering and related costs. The allocation of the $1,250,000 organizational costs incurred by the Fund has been categorized as follows: 9 $263,537 pertains to organizational costs which were expensed during the nine months ended September 30, 2008, and $986,463 has been classified as deferred offering costs, and will remain as such until the sale of the units to the public. The Fund pays the Asset Manager an asset management fee of 1.25% per annum of the gross asset value of the Funds assets (payable quarterly in arrears). As of September 30, 2008, $7,153 in asset management fees has been incurred, of which $3,748 has been paid to the Asset Manager. As of September 30, 2008, the Fund has incurred $9,204 in investment fees (see note 2 above) for the $1,545,000 in capital contributions that have been made by TIAA during the public offering, of which zero has been paid by the Fund to TIAA. The REIT subsidiary has entered (and one or more of the Funds other subsidiaries may in the future enter) into an unsecured $25,000,000 short-term revolving credit facility with TIAA. The Fund expects to fund acquisitions of investments through capital calls from public investors in addition to TIAAs capital contribution, but may use this credit facility for the purposes of acquiring real estate related investments as bridge financing in anticipation of a capital call. This credit facility bears a variable interest rate initially equal to the federal funds rate (as such rate changes from time to time) plus 0.68% per annum (based on a 360 day year). In addition, each draw down on the facility will mature in full and be due and payable not more than 120 days following such draw (subject to 30 day extensions as may be authorized by TIAA in its sole discretion). The term of the credit facility will initially be for 364 days following March 14, 2008, unless terminated upon 90 days advance notice by either the REIT subsidiary or TIAA in its sole discretion, and such 364-day term will automatically renew unless terminated upon prior written notice by either the REIT subsidiary or TIAA. TIAA will be paid an annual commitment fee of 0.1% of the annual weighted average of the unused portion of the credit facility (based upon a 360 day year). The proceeds of TIAAs capital contributions and any amounts drawn on the line of credit with TIAA are available to make acquisitions of real estate related investments and to pay other costs during this offering. At the end of each 364-day term, the interest rate under the credit facility will be subject to review and potential modification, which could result in an increase or decrease in such interest rate. If the credit facility is terminated, the Fund may be required to seek alternative financing from an unaffiliated third-party lender, and the terms of such financing may differ from those contained in the TIAA credit facility. As of September 30, 2008, the Fund incurred commitment fees of $13,888, of which $7,569 has been paid by the REIT subsidiary to TIAA. The Due to Related Party account represents amounts that were paid by the Asset Manager or any affiliate on behalf of the Fund for certain organizational costs, operating costs and any accrued asset management or other fees. Organizational costs paid by any affiliate for any services rendered in connection with the organizational phase of the Fund were the responsibility of such affiliate until the principal operations of the Fund began. Note 4Contingencies The Number of Units Outstanding on the Consolidated Statements of Assets and Liabilities refers to the aggregate amount of capital contributions actually funded by the Funds partners, divided by $1,000 (the purchase price of one interest in the Fund). TIAA has been issued 50,000 interests (as defined in the Partnership Agreement) in the Fund, representing its irrevocable commitment to contribute up to $50,000,000 in the aggregate. As of September 30, 2008, TIAA had contributed $1,545,000 pursuant to its commitment. As discussed in Note 1, the General Partner has contributed $1,000 and has been issued one interest in the Fund. The General Partner is not obligated to make further capital commitments or capital contributions to the Fund. During the normal course of business, the Fund will enter into discussions and agreements to purchase real estate properties and other real estate related investments. As of September 30, 2008, there were no outstanding commitments to purchase a property or any other real estate related investments. In the normal course of business, the Fund may be involved in claims or legal actions relating to the ownership and operations of its properties and its business. As of September 30, 2008, there are no lawsuits in which the Fund is a party. 10 Note 5New Accounting Pronouncements In September 2006, FASB issued Statement No. 157,  Fair Value Measurements.  This Statement defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles (GAAP) in the United States, and requires additional disclosures about fair value measurements. This Statement does not require any new fair value measurements, but the application of this Statement could change current practices in determining fair value. This Statement was effective January 1, 2008 for the Fund. The adoption of Statement 157 did not impact the Funds financial position or results of operations. In February 2007, FASB issued Statement No. 159,  The Fair Value Option for Financial Assets and Financial Liabilities.  This Statement permits entities to choose to measure financial instruments and certain other items at fair value and is expected to expand the use of fair value measurement when warranted. The Fund effectively adopted Statement 159 on January 1, 2008 and plans to report all future Mortgage Loans Payable at fair value using this Statement. The adoption of Statement 159 did not impact the Funds financial position or results of operations. In December 2007, FASB issued Statement No. 141(R),  Business Combinations , which establishes principles and requirements for how the acquirer shall recognize and measure in its financial statements the identifiable assets acquired, liabilities assumed, any noncontrolling interest in the acquiree and goodwill acquired in a business combination or a gain from a bargain purchase. This Statement is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. The Fund has completed an evaluation of Statement No. 141 (R) and has determined that it is not expected to have a material impact on the financial position and results of operations of the Fund. In December 2007, FASB issued Statement No. 160, 
